In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


         Nos. 06-19-00020-CR, 06-19-00021-CR
                   & 06-19-00022-CR



          ROBERT RAY OWENS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 196th District Court
                   Hunt County, Texas
    Trial Court Nos. 32,437CR, 32,438CR & 32,440CR




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1). The clerk’s record in this case includes a social security number. Rule

9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: October 31, 2019




                                                  2